Order, Supreme Court, New York County (Carol Edmead, J.), entered on or about September 21, 2003, which, in an action by a residential cooperative against its sponsor’s successor seeking to compel the latter to sell unsold shares, denied defendant’s motion for a preliminary injunction prohibiting plaintiffs from terminating certain proprietary leases held by defendant, unanimously affirmed, with costs.
As the motion court held, in view of recent authority holding a sponsor liable in contract to a cooperative for not undertaking in good faith to timely sell so many shares in the building as necessary to create a fully viable cooperative (511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144, 152, 154 [2002]), defendant fails to show a likelihood of success on the merits. We note that the cooperative’s notice objects only to defendant’s re-letting of apartments that are not subject to rent regulation. We have considered defendant’s other arguments and find them unavailing. Concur—Buckley, P.J., Andrias, Saxe, Lerner and Friedman, JJ.